             Case 2:18-cr-00162-JLR Document 224 Filed 02/17/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                    CASE NO. CR18-0162JLR

11                               Plaintiff,              INDICATIVE ORDER DENYING
                   v.                                    MOTION FOR
12                                                       COMPASSIONATE RELEASE
            HANY VELETANLIC,
13
                                 Defendant.
14

15          This matter comes before the court upon Defendant Hany Veletanlic’s motion for

16   compassionate release. (Mot. (Dkt. # 209).) Defendant “concedes the District Court

17   lacks jurisdiction because the case is pending on appeal” to the Ninth Circuit. (Reply

18   (Dkt. # 223) at 4.) Therefore, the court treats the pending motion as a motion for an

19   indicative ruling pursuant to Rule 37(a). Fed. R. Crim. P. 37(a). After a complete review

20   of the motion on the merits, the motion is DENIED.

21          In deciding the motion the court considered the following factors: Defendant’s

22   age (37); the COVID-19 situation in Defendant’s current BOP facility; Defendant’s


     ORDER - 1
              Case 2:18-cr-00162-JLR Document 224 Filed 02/17/21 Page 2 of 2




 1   susceptibility to COVID-19 arising from his mental and physical conditions including

 2   lead poisoning, hypertension, high blood pressure, A-V block and mental health issues;

 3   Defendant’s conviction on the underlying counts, sentence (85 months) and period of

 4   time in custody; Defendant’s release plan; the 18 U.S.C. § 3553(a) factors; the court’s

 5   experience with Defendant in pretrial, trial, post-trial and sentencing matters; Defendant’s

 6   portrayal of himself as naïve, unsophisticated and trusting versus the court’s findings that

 7   Defendant is untrustworthy, sophisticated and calculating; Defendant’s post-verdict

 8   conduct and danger to the community.

 9          Defendant has not established extraordinary and compelling reasons to grant his

10   motion. Therefore, the motion (Dkt. # 209) is DENIED.

11          Dated this 17th day of February, 2021.

12
                                                        A
                                                      JAMES L. ROBART
13                                                    United States District Judge
14

15

16

17

18

19

20

21

22


     ORDER - 2
